El Juez Asociado Señor Texxdor,
emitió la opinión del tribunal.
Se trata de nna apelación contra nna sentencia de la Corte de Distrito de Ponce, declarando con lngar una mo-ción de nonsuit, y declarando sin lngar la demanda.
Guillermo Montalvo demandó ante la Corte de Distrito de Ponce a Jorge Lucas Valdivieso, por indemnización de da-ños y perjuicios. El demandante alegó, 'sustancialmente, que era dueño de nn automóvil Buick, licencia 1787; y que en ese automóvil iba Lacia Yanco, por la carretera, en la nocbe del 6 de enero de 1926; que en esa nocbe, y a nna Lora entre las 9 y las 10, subía el automóvil del demandado, marea Hudson, licencia 5091, guiado por el chauffeur Hono-rio Ubides, al servicio del demandado, quien iba también en el automóvil; que el dicbo chauffeur guiaba el carro del de-mandado negligentemente, y le hizo chocar con el del de-.mandante por la parte izquierda y atrás; y que a conse-*547cuencia del choque, el automóvil del demandante ha sufrido desperfectos en su chassis, máquina y ruedas, y no pudo caminar; que el accidente se debió exclusivamente a la ne-gligencia del chauffeur del demandado que, al pasar, no tomó las necesarias precauciones, y chocó; que el deman-dante ha sufrido perjuicios, como consecuencia del accidente, en una suma de dos mil dollars, por la rotura del carro, pérdida de su tiempo y dinero. La demanda aparece jurada.
El demandado en su contestación admitió que en la hora y noche de que se hace mérito en la demanda él viajaba con otros en su automóvil, de Yauco a Ponce, y que ocurrió un choque entre su automóvil y el Buick, licencia 1787; y negó que se debiera el accidente a negligencia del empleado del demandado, y alegó que se debió únicamente a la falta, im-pericia y descuido del demandante, quien precipitó el auto-móvil del demandado por un barranco ocasionándole desper-fectos de consideración; negó que el automóvil del deman-dante sufriera daños que le impidieran caminar; alegó que el choque fue causado por el demandante, que venía a exa-gerada velocidad; y formuló reconvención por los daños que alegó.
A la reconvención contestó el demandante negando espe-cíficamente las alegaciones de la misma.
Celebrado el juicio, y presentada la prueba del deman-dante, el demandado formuló moción de nonsuit, y la corte, en resolución de 2 de agosto de 1926, declaró con lugar tal moción, y dictó sentencia declarando sin lugar la demanda. Contra esta sentencia se interpuso la presente apelación.
El apelante ha señalado los siguientes errores:
“1. La corte inferior cometió error al considerar como no admi-tido por la contestación del demandado el hecho relativo a la pose-sión del automóvil Buick No, 1787 en relación al demandante Guillermo Montalvo y al permitir como permitió un interrogatorio im-pertinente tendente a investigar hechos que no estaban en contro-versia en relación a cierto seguro de dicho automóvil.
“2. La corte inferior cometió error al considerar que Guillermo Montalvo no tenía derecho o causa de acción contra el demandado *548Jorge Lucas Valdivieso por el accidente que ocurrió en 6 de Enero de 1926 relacionado con el automóvil Buick No. 1787.
“3. La corte inferior cometió error al declarar con lugar la mo-ción de nonsvÁt presentada por el demandado y desestimar como de-sestimó la demanda en el presente caso.”
 En la contestación a la demanda, y al tratar la alegación segunda de la misma, el demandado dice lo que sigue:
“Segundo. De este liecho de la demanda el demandado sólo acepta que en la fecha y hora de referencia el demandado viajaba con otras personas en un automóvil de su propiedad en dirección de Yaueo a Ponce; y acepta también que entre su referido auto-móvil y el automóvil Buick licencia 1787 del año 25 al 26 ocurrió un choque entre 9 y 10 de la noche del día 6 de Enero de 1926. Pero niega el demandado que el accidente de referencia ocurriese en una cuesta y niega asimismo que el referido accidente ocurriese por negligencia o falta del chauffeur del demandado, cuya conducta allí y entonces fué y siempre ha sido de gran cuidado y pericia; y por el contrario alega el demandado que dicho accidente ocurrió única y exclusivamente por la impericia, descuido y falta del demandante, cuya negligente manera de guiar precipitó el automóvil del deman-dado por un barranco, causándole daños y desperfectos de consi-deración.
“Tercero. El demandado vuelve a negar que el accidente ocu-rriera en una cuesta y niega los desperfectos que se alegan sufridos por el automóvil del demandante, así como niega que dicho automó-vil quedara en condiciones de no poder caminar, alegando el de-mandado que, según información y creencia, el referido auto Buick licencia 1787, que no se detuvo para recoger1 al demandado y w sus compañeros lesionados, marchó por su propia máquina y llegó hasta Yaueo después del accidente de referencia.”
Y además hay otras frases de la misma clase en las ale-gaciones cuarta y quinta de la contestación.
El apelante sostiene que el demandado admitió que el automóvil Buick era. propiedad del demandante; y que- la admisión de prueba en cuanto a esa propiedad fué un error de la corte.
En el récord taquigráfico se observa que, al declarar el *549demandante Guillermo Montalvo, y contestando al interro-gatorio de sn propio abogado dijo lo que signe:
“Ordenó el mismo policía que tenía que quitar el automóvil de allí porque obstruía el paso y lo llevamos a una calle1 transversal que bay y lo dejamos en un sitio que no molestaba el tránsito, hasta el otro día que puse un telegrama a la Insular Motor para que man-dara repararlo, informándole de lo que me había ocurrido, porque en ese entonces, el día cuatro, se me había vencido un plazo que tenía que pagar y que andaba en diligencias de conseguir el dinero para cubrir el plazo porque tenía que pagar un plazo de unos vein-ticinco dólares el diez de enero, porque debía ciento veintiocho pesos del automóvil ése a la Insular Motor, porque es en venta condi-cional que yo lo compré.”
Es evidente que el mismo demandante, en su prueba, ha levantado la cuestión de propiedad del automóvil, declarando que lo tenía en venta condicional. Lógicamente, la corte no podía impedir que en el contrainterrogatorio se tratara esta misma cuestión, que surgió del interrogatorio directo. Las objeciones que en ese particular hizo el abogado del demandante, ni eran admisibles, ni estaban en tiempo.
Se va demasiado lejos al afirmar que porque el deman-dado no hiciera una negación específica de la propiedad del automóvil Buiclc en el demandante, y redactara sus alega-ciones en la forma en que lo ha hecho, y porque en el ar-tículo 132 del Código de Enjuiciamiento Civil se diga que toda alegación esencial de la demanda no impugnada en la contestación, se tendrá por cierta, esto impida al demandado discutir y probar la propiedad, cuando el mismo deman-dante, en su testimonio directo ha presentado esta cuestión, en forma que no aparecía de su demanda. Si él afirma que el contrato que tenía era de venta condicional, hay que dar efecto a esa declaración, y a esa admisión, contra el mismo que la hace, y estaremos de lleno en la teoría verdadera de las admisiones como elemento de prueba.
 Es cierto que el citado artículo de la Ley de Procedimientos, declara que las alegaciones esenciales de la demanda, no impugnadas por el demandado se tendrán por *550ciertas. Podría ésta ser una admisión por interpretación {constructive admission), acerca de las que se dice lo si-guiente :
“Una admisión por interpretación, como el dejar de negar una ale-gación que puede ser negada, no tiene valor1 probatorio alguno, aun-que en lo necesario para hacer cumplir su fin sea, aun si no se ofrece como prueba, concluyente sobre la controversia específica a que es aplicable la admisión, a menos que o basta que sea alterada mediante enmienda o en alguna otra forma.” 22 C. 3. 331.
En el caso Johnston v. City of Los Angeles, 31 Cal. A 41, 159 Pac. 873, el demandado Carter en una de sus defen-sas alegó que ciertas tierras estaban incluidas en el título de la ciudad, pero en el juicio abandonó tal contención. Y al resolver la apelación, la corte dijo:
‘ ‘ Se alega que el demandado Carter no puede levantar la cuestión de que la finca no fue incluida en la escritura otorgada entre Griffin y Welsh, por haber afirmado en su contestación que la finca fué incluida. Es cierto que en una de sus defensas Carter hizo esa ale-gación pero expresamente abandonó y rechazó tal contención durante la vista y por consiguiente creemos que esa alegación no puede ser considerada como una admisión del hecho controvertido.”
En ese caso se trataba de una alegación con admisión expresa.
Esta cuestión puede ser planteada y resuelta en términos sencillos y de elemental lógica. En esta clase de admisio-nes, si pueden tener realmente ese nombre, es un elemento indispensable la existencia de la alegación a la que no se ha presentado impugnación alguna. Pero si esa alegación des-aparece, la admisión que sobre ellas se sustentaba, desapa-rece también; falta la base y falta la consecuencia. Así, la alegación de propiedad no impugnada, da lugar a la ad-misión procesal de que se trata; pero si la alegación desa-parece, arrastra con ella la admisión.
Con vista de la jurisprudencia, entendemos que la posi-ción del demandante pudo quizá ser sólida, si él mismo no hubiera presentado la cuestión de la existencia de un con-*551trato de venta condicional. Él la promovió, y no puede quejarse de que el demandado fuera a encontrarle en ese te-rreno.
Pudo la corte admitir la prueba, máxime cuando ella na-ció de la declaración del mismo demandante, que no se li-mitó a decir lo que queda copiado, sino que insistió, en el período de repreguntas, en declarar que su contrato fué de venta condicional (página 95 y 98 del récord taquigráfico).
En cuanto al segundo señalamiento de error, consiste, como se fia dicho, en que la corte erró al declarar que Guillermo Montalvo no tenía derecho o causa de acción contra el demandado Valdivieso, por razón del accidente a que se refiere la demanda.
La lectura de la resolución de la corte inferior, en cuanto a la moción de nonsuit, nos ofrece el problema del caso con la mayor claridad posible. La corte expresa allí que si el demandante Montalvo ha alegado que el automóvil Buick que sufrió los daños era de su propiedad, ha debido probar tal propiedad, y que el carro era suyo por virtud de pró-rrogas escritas de su contrato, vencido unos días antes del accidente, y que el automóvil estaba vendido a Montalvo condicionalmente por la Insular Motor Corporation, la que podía proceder contra Valdivieso por daños al automóvil marca Buick, licencia No. 1787, del que se trata en este li-tigio; y que el caso no se había instado y seguido en nom-bre de la parte realmente interesada, porque el demandante ha declarado que el automóvil no es suyo.
Hay un error de importancia en esa apreciación de la corte. El demandante declaró que el automóvil de que se trata fué por él acquirido en venta condicional, y que le faltaba algo por pagar. Pero la conclusión que de esto ex-trae la corte, o sea que el demandante declaró que el carro no era suyo, no es la acertada. Para la corte era, y es, ex-traer consecuencias de la prueba; pero lo que pueda decir el testigo no es más que materia de hecho, y no de aprecia-ción legal.
*552La Ley No. 61 de 1916, estableció el sistema de las lla-madas ventas condicionales. En realidad, lo que en estas ventas sucede es que se bailan afectadas por una condición resolutoria, ya que si no so paga el precio convenido, no pasa la propiedad absoluta de los bienes vendidos’al com-prador. El artículo 6 de esa ley dice así:
“Siempre que se vendan ai’tículos bajo condición de que el título de propiedad de los mismos será retenido por el vendedor, o. por cualquiera otra persona que no sea el comprador, basta que se veri-fique el pago del precio de compra, o basta que ocurra un futuro evento o contingencia, los mismos podrán ser recuperados por el ven-dedor o su cesionario, al faltarse al cumplimiento de las condiciones de venta, y en dicho caso aquéllos serán retenidos por' un período de treinta (30) días contados desde ]a fecha en que se hubieren recu-perado y durante dicho período el comprador o su cesionario, podrán dar cumplimiento a los términos de contrato y subsiguientemente recibir dichos bienes. Después que espirare dicho plazo, si no se diere cumplimiento a los términos, el vendedor, o su cesionario, po-drá hacer vender dichos artículos en pública subasta. A menos que dichos artículos sean vendidos dentro de los treinta (30) días subsi-guientes a la fecha en que hubiere espirado dicho plazo, el compra-dor o su cesionario podrá recuperar del vendedor la cantidad pagada a cuenta de dichos artículos por el compradoí o su cesionario de acuerdo con el contrato para la venta condicional de los mismos, menos una carga razonable por el uso de dichos artículos durante el tiempo en que éstos estuvieren en poder del eompíador condicional, o de su cesionario.”
En la situación creada por una venta becba de acuerdo' con esta ley, el comprador es un verdadero dueño de los bienes comprados, pero en un dominio sujeto a desapari-ción por medio de la resolución, o sea por el acaecimiento del suceso que constituye la condición del contrato.
El Código Civil vigente en Puerto Rico, al referirse a las obligaciones condicionales, en los artículos que se van a citar, estatuye lo que sigue:
“Art. 1081. — En las obligaciones condicionales la adquisición de los derechos así como la resolución o pérdida de los ya adquiridos, dependerá del acontecimiento que constituya la condición.”
*553Y en el párrafo segundo del artículo 1080, tratando directamente de la condición resolutoria, ha dicho el mismo código:
“También será exigible toda obligación que contenga condición resolutoria, sin perjuicio de los efectos de la resolución.”
En una venta con condición resolutoria la propiedad de los bienes vendidos pasa al comprador, quedando solamente al vendedor el derecho de resolver, de destruir, jurídica-mente, la venta, en el caso de que la condición no se cumpla. En realidad, en la venta hecha bajo el pacto de retracto convencional, no hay otra cosa que la imposición de una condición resolutoria, por virtud de la que la devolución del precio recibido, con los gastos de que trata el artículo 1421 del Código Civil, resuelve el contrato de compraventa, volviendo las cosas al estado en que se hallaban antes de aquel contrato. Algún eminente tratadista entiende que ese pacto no es un verdadero retracto, sino simplemente una compraventa con condición resolutoria. Y en la sentencia del Tribunal Supremo de España de fecha 22 de julio de 1910 se ha dicho que ese pacto equivale a una condición re-solutoria, cuyo incumplimiento repone las cosas al estado que tendrían si la venta no se hubiere verificado.
Algo análogo ocurre en las donaciones en que se esta-blece el derecho de reversión (art. 649 del Código Civil ya citado), cuyo derecho es idéntico al droit de retowr (dere-cho de devolución) del artículo 951 del Código Civil fran-cés, si bien en este caso particular el derecho se limita so-lamente al beneficio del donante.
En Louisiana se ha definido la naturaleza y esencia de las condiciones, en particular en la decisión en el caso Moss v. Smoker, 2 La. Ann. 990, donde se ha dicho:
“Una obligación condicional es aquella que se hace depender de sm acontecimiento incierto. Si la obligación no ha de producir efecto hasta que el acontecimiento ocurra, la condición es suspensiva; si la obligación produce efecto inmediatamente, pero es susceptible de ex-*554tinción cuando el acontecimiento ocurra, entonces la condición es re-solutoria. ’ ’
En la jurisprudencia de algunos Estados, y con relación a los efectos de la venta condicional, se encuentran declara-ciones de gran importancia legal.
En el caso Criez v. Sunset Motor Co., 123 Wash.. 604, 213 Pac. 7, se ha sostenido que el comprador condicional de un automóvil no se halla impedido de recobrar el completo-importe de los daños por destrucción por negligencia, por el hecho de que el carro estuviera asegurado por el vendedor, y el importe cobrado sobre la póliza fuera acreditado al precio del contrato. Y en el caso Stotts v. Puget Sound Traction, Light and Power Co., 94 Wash. 339, 162 Pac. 519, se sostuvo que el comprador puede sostener una acción por daños por negligencia, no obstante el hecho de que el esta-tuto requiera que las acciones deben ejercitarse en el nom-bre de la parte realmente interesada. Y aun el hecho de que el vendedor condicional tomare posesión de la propie-dad vendida, después del daño y por falta de pago del com-prador, no cambia la regla, según se dice en el caso Miller v. Des Moines City Railway Co., 196 Iowa 1033, 195 N. W. 600.
Como se ve de las citas que preceden, la regla es clara.
El Tribunal Supremo de España, en una sentencia de 13 de diciembre de 1911, ha sostenido que la cláusula de un contrato que dejaba en suspenso la adquisición del dominio, por no ser materia del aludido contrato que tiene sus carac-teres, condiciones y efectos señalados en la ley, no puede desnaturalizarlo, y hay que convenir en que estableció, no una limitación del dominio, y sí una especie de prenda o garantía para asegurar el total cobro del precio.
En sentencia de 3 de julio de 1902, ha mantenido el Tribunal Supremo de España que en las obligaciones condicio-nales existe la convención desde que se otorga por mutuo consentimiento de las partes para cuando ocurra el caso a que la condición se refiera y una vez cumplida ésta pueden *555hacerse aquellas obligaciones efectivas, y se retrotraen sus efectos al día de su constitución (itálicas nuestras). Éste es también el texto del artículo 1087 de nuestro Código Civil, en cuyo primer párrafo se establece la retroactividad de los efectos de la obligación condicional, cuando la condi-ción se cumple.
Como un aspecto práctico de las ventas condicionales y sus efectos, es de conveniencia recordar que en las ventas condicionales de automóviles en Puerto Rico, el comprador condicional paga los gastos y primas del seguro, la licencia y la contribución del automóvil. Se baila, por tanto, en el caso de cumplir todos los deberes del dueño o propietario del carro. Y es que, legal y prácticamente, es el dueño, con el riesgo de que su dominio se extinga si no cumple la con-dición de pagar lo convenido. Pero ésta es una relación jurídica exclusiva entre el comprador y el vendedor, ya que nadie que no sea el vendedor puede ejercer el derecho de hacer cesar aquel dominio.
Siendo esto así, Guillermo Montalvo, aun habiendo com-prado en venta condicional, puede ejercitar la acción por daños que en este caso ejercitó, y la demanda está presen-tada y el procedimiento seguido en nombre de la parte real-mente interesada. Está bien señalado el error bajo el nú-mero 2 del alegato del apelante; y debe sostenerse que existe el mismo.
Resuelto así el segundo señalamiento, el que aparece bajo el número 3 se sostiene por razones análogas.
El caso fue resuelto por la Corte de Distrito de Ponce, a virtud de moción de nonsuit. Por esta razón entendemos que la revocación debe hacerse devolviendo el caso para ul-teriores procedimientos no incompatibles con esta opinión.
La sentencia apelada debe revocarse, devolviendo el caso para ulteriores procedimientos no incompatibles con esta opinión.